Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/13/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 - 6, 8, 14, 21 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gazzani Romolo et al. (US 2017/0361069 A1) hereafter “Romolo”.

Regarding claim 1, Romolo discloses a surgical port (Abstract), comprising:  
An end face (the end face is considered to be the upper surfaces as shown in Figs. 1 - 2b) having a perimeter and defining an axial orientation of the surgical port along the end face and a radial orientation of the surgical port normal to the end face (the perimeter is defined as the outer circumference of the end face, specifically at ref. 13 while the axial orientation is taken to be a central longitudinal axis); 
a channel extending through the end face (paragraph [0025], refs. “P”, 19, Figs. 2a-b, wherein the channel is taken to be the portion of ref. 19 extending through the surface of the end face), the channel having a cross section shaped to receive a surgical instrument cannula (Fig. 1); 
a lateral wall extending around the perimeter of the end face (see remarked Fig. 2a below), the lateral wall having a perimeter, and the lateral wall and the end face together enclosing an open volume (as shown in Fig. 2a, the lateral wall and the end face enclose an open volume refs. “P”, 19 which extends through the port); 
a rim extending from the lateral wall radially inward into the open volume (paragraph [0024], ref. 15, Figs. 2a-b); and 
an apron portion extending from the lateral wall axially away from the end face (paragraph[0023], ref. 13, Figs. 2a-b), the apron portion extending around an entirety or substantially an entirety of the perimeter of the lateral wall (Fig. 1), and the apron portion being deflectable radially outward relative to the lateral wall (paragraph [0028]).  


    PNG
    media_image1.png
    423
    780
    media_image1.png
    Greyscale


Regarding claim 2, Romolo discloses the surgical port of claim 1, wherein the rim is shaped to engage with a wound retractor device received in the open volume (paragraph [0024] discloses that the rim ref. 15 is deflectable, therefore is fully capable of engaging with a variety of differently sized surgical instruments, including a wound retractor device).  

Regarding claim 3, Romolo discloses the surgical port of claim 1, wherein: the surgical port further comprises a wound retractor device received in the open volume and engaged with the rim (ref. 3 is fully capable of functioning as a wound retractor since it is configured to hold maintain a passageway and retract tissue from interfering with liquid disposal).



Regarding claim 5, Romolo discloses the surgical port of claim 4, wherein: the sleeve extends axially beyond the rim (the sleeve is fully capable of extending axially beyond the rim, either beyond in an upwards directions, such as shown in Fig. 2a or below from being pushed distally).  

Regarding claim 6, Romolo discloses the surgical port of claim 4, wherein: the sleeve is tapered in a direction extending away from the end face into the open volume (Figs. 2a-b).  

Regarding claim 8, Romolo discloses the surgical port of claim 1, wherein: the apron portion comprises an outer perimeter and a relief extending radially inward from the outer perimeter.


    PNG
    media_image2.png
    401
    778
    media_image2.png
    Greyscale


Regarding claim 14, Romolo discloses the surgical port of claim 1, wherein: the surgical port comprises electrically insulating material (paragraph [0026] discloses plastic which is electrically insulating).  

Regarding claim 21, Romolo discloses the surgical port of claim 1, wherein: the apron portion comprises a free end that moves radially outwardly in response to radial outward deflection of the apron portion relative to the lateral wall (the free end is considered to be the distal or outer most edge of the apron which is fully capable of be moved radially outwardly as disclosed in paragraph [0028]).  

Regarding claim 23, Romolo discloses the surgical port of claim 1, wherein: the apron portion extends from the lateral wall radially away from the end face (Figs. 1, 2a).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzani Romolo et al. (US 2017/0361069 A1) hereafter “Romolo” in view of Ortiz et al. (US 2010/0228094 A1).

Regarding claim 7, Romolo discloses the surgical port of claim 1, except wherein: the surgical port further comprises a bellows portion defining a portion of the channel.  Romolo does disclose an actuating means (paragraph [0018], ref. 7) but does not specifically disclose that the actuating means is a bellows portion. 

Ortiz teaches an analogous surgical port (Abstract) comprising a flexible bellows forming a portion of a channel configured to receive a surgical instrument (paragraph [0130], Figs. 33A-B).  Ortiz teaches that the bellow can compress and expand in . 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzani Romolo et al. (US 2017/0361069 A1) hereafter “Romolo” in view of Weisenburgh, II et al. hereafter “Weisenburgh”. 

Regarding claim 10, Romolo discloses the surgical port of claim 1, except wherein: the surgical port further comprises a second channel extending through the end face; the second channel has a cross section shaped to receive a cannula associated with an endoscopic imaging device; and the cross section of the second channel is different from the cross section of the channel.  Romolo does disclose that may be more than one channel (paragraph [0025]) but is silent regarding the different cross-sections of the channels. 

Weisenburgh teaches an analogous port (Abstract) having a plurality of channel extend through an end face (paragraph [0052], ref. 22a,22b,22c, Fig. 1).  Weisenburgh teaches that any number of ports/channels may be formed in the end face (ref. 16) and Figs. 6 - 7 show the channels having different sizes and thus cross-sections. ]). It would have been obvious to one having ordinary skill in the art before the effective filing date . 

Claims 11 - 13 & 15 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gazzani Romolo et al. (US 2017/0361069 A1) hereafter “Romolo” in view of Rogers (US 2011/0071473). 


Regarding claims 11 - 13 and 15 - 17, Romolo discloses the surgical port of claim 1, except wherein: the surgical port comprises electrically conductive material (claim 11) and/or wherein: the surgical port comprises electrically conductive particles dispersed in silicone rubber (claim 12) and/or wherein: the surgical port comprises rod-shaped particles of carbon-fiber dispersed in silicone rubber (claim 13) and/or wherein: the surgical port further comprises an electrically conductive material path on the electrically insulating material, the channel is defined by a surface; and the electrically conductive material path extends between the apron portion and the surface defining the channel (claim 15) and/or wherein: the surgical port comprises a first surface defining the channel, a second surface defining a second channel extending through the end face, and an electrically conductive material path, the second channel has a cross section shaped to receive a second cannula associated with a second surgical instrument or an endoscopic imaging device; and -5-AMENDMENT AND RCE DATED JANUARY 13, 2021Application No. 15/877,867Attorney Docket No. P00837-US-02Alternate Docket No. ISRGO9510/US; 1084.0124.00000the electrically conductive material path extends between the first surface, the second surface, and the apron portion (claim 16) (please note that Romolo does disclose more than one channel, wherein each channel will have its own surface, paragraph [0052]) and/or wherein: the surgical port comprises a first 

Rogers teaches an analogous port (Fig. 14A, ref. 1402) with electrically conductive paths and materials (paragraph [0152], ref. 1512, Figs. 15D, 16A) formed by an electrically conductive material within a silicone layer. Rogers further teaches that the electrically conductive path extends between an outer edge/apron to a surface of a channel (Fig. 15D) and wherein there may be more than one path for a plurality of channels within the port wherein the paths are shown extending between the channels (Fig. 16A).  Rogers also shows two paths (see remarked Fig. 16A below) extending between the channels and the perimeter). Rogers teaches that the electrically conductive path(s) forms an electrically conductive path between the patient's body wall, which is in contact with the port feature's outer surface, and the cannula and/or instrument that passes through the channel. This electrically conductive path provides a path to electrical ground during electrocautery. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to 
Rogers is silent regarding the material that the electrically conductive path is formed of, specifically that the paths are formed of electrically conductive rod shaped particles of carbon-fibers. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form the conductive path from carbon-fiber rods because carbon-fiber is a known electrical conductor and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ416.

    PNG
    media_image3.png
    592
    1006
    media_image3.png
    Greyscale



Allowable Subject Matter
Claims, 9 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18 - 20 and 24 - 25 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817.  The examiner can normally be reached on M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.